If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS



ROMEO WILSON,                                                        UNPUBLISHED
                                                                     June 18, 2019
                 Plaintiff-Appellant,

v                                                                    No. 342477
                                                                     Kent Circuit Court
DEBRA SUE GABITES and JORDAN GABITES,                                LC No. 16-008952-NI

                 Defendants-Appellees.


Before: K. F. KELLY, P.J., and FORT HOOD and REDFORD, JJ.

PER CURIAM.

       Plaintiff, acting in propria persona, appeals as of right the trial court’s order granting
defendants’ motion for a directed verdict. For the reasons stated in this opinion, we affirm.

                                         I. BASIC FACTS

        This case arises out of a traffic accident between plaintiff, a bicyclist, and defendant,
Jordan Gabites, the driver of a vehicle owned and insured by her mother, defendant Debra Sue
Gabites.1 On September 23, 2015, plaintiff was riding his bicycle across the street in the
crosswalk when the Gabites’ vehicle made contact with the back end of his bike, causing him to
flip over the bike. Plaintiff could not see the Gabites’ vehicle because a dump truck blocked his
view. In the police report, plaintiff was faulted for the accident, by concluding that he cut across
the street on a red traffic light. Plaintiff disputed that narrative, contending that the police
misidentified the direction he was traveling to reach that conclusion. Rather, he testified that the
“walk” sign was displayed when he crossed the street. Plaintiff characterized the incident as a
“freak accident,” citing the fact that plaintiff and defendant shared the same date of birth.

        On the contrary, defendant testified that she was stopped at a red traffic light when the
light changed to green. After looking both ways, she started to drive when the garbage or utility


1
    The singular “defendant” refers to Jordan Gabites.



                                                 -1-
truck in the next lane paused or slowed down, but the change in pace did not give her cause for
concern. Defendant kept driving and hit plaintiff with the car. She immediately slammed on the
brakes, but plaintiff travelled over the hood, landing toward the passenger side of the car.
Defendant testified that plaintiff was not bicycling in the crosswalk. She first saw plaintiff at the
time of impact, but denied that she was travelling fast at the time. Defendant did not receive a
ticket or citation for the accident, and she noted that the police report attributed fault to plaintiff.
Defendant opined that there was nothing she could have done to avoid striking plaintiff.

        At trial, plaintiff’s testimony lacked focus. Nonetheless, he conveyed that he suffered
injuries to his back, neck, head, jaw, and a tooth as well as suffered hearing loss, and he
attributed them to the accident. However, in his deposition, he cited injuries to his back, left
knee, right shoulder, head, and migraines. On redirect examination, plaintiff clarified that his
current health issue was a lack of strength in his right arm and indicated that most of his other
issues were resolved. However, plaintiff acknowledged suffering from other medical issues
throughout the years and did not admit his medical records to demonstrate specific injuries were
caused by the accident. Although he delineated a long list of injuries, plaintiff testified that he
learned to manage pain through pressure points and worked out at a gym following the accident.
Additionally, plaintiff’s testimony regarding his pre and postaccident lifestyle was jumbled. He
acknowledged that he began to receive disability payments a few years before the accident, but
stated that he continued to perform odd jobs. Plaintiff gave no indication that he had to cease
this work after the accident. The trial court granted defendants’ motion for directed verdict,
concluding that there was insufficient evidence to support the claim that plaintiff suffered a
serious impairment of body function as a result of the accident. Plaintiff appeals this decision.

                                     II. DIRECTED VERDICT2

        Plaintiff seemingly contends the trial court improperly granted the defense motion for
directed verdict because defendant admitted to striking plaintiff with the vehicle, he suffered
injury, and a monetary verdict should have been rendered by the jury in light of his medical bills.
Because plaintiff did not establish an objective manifestation of an important body function that
affected his general ability to lead a normal life, the court properly granted the directed verdict.

      This Court reviews a trial court’s decision regarding a motion for a directed verdict de
novo. Meagher v Wayne State University, 222 Mich. App. 700, 708; 565 NW2d 401 (1997).
“When evaluating a motion for a directed verdict, a court must consider the evidence in the light
most favorable to the nonmoving party, making all reasonable inferences in favor of the
nonmoving party.” Id. “Directed verdicts are appropriate only when no factual question exists
upon which reasonable minds may differ.” Id.


2
  As an initial matter, we note that the content of plaintiff’s brief does not comport with MCR
7.212(C), and plaintiff is held to the same standards as an attorney. Totman v Royal Oak Sch
Dist, 135 Mich. App. 121, 126; 352 NW2d 364 (1984). Furthermore, a party may not merely
declare a position and leave it to this Court to discover and rationalize the basis for the claim.
Southfield Ed Ass’n v Bd of Ed of Southfield Public Sch, 320 Mich. App. 353, 379; 909 NW2d 1
(2017). Nonetheless, we reach the merits of the issue raised on appeal.


                                                  -2-
        “Tort liability is limited under the Michigan no-fault act.” Patrick v Turkelson, 322 Mich
App 595, 606; 913 NW2d 369 (2018). According to MCL 500.3135(1), “[a] person remains
subject to tort liability for noneconomic loss caused by his or her ownership, maintenance, or use
of a motor vehicle only if the injured person has suffered death, serious impairment of body
function, or permanent serious disfigurement.” In this case, plaintiff apparently claimed
entitlement to noneconomic damages because he suffered serious impairment of body function as
a result of the accident.

        MCL 500.3135(5) defines “serious impairment of body function” as “an objectively
manifested impairment of an important body function that affects the person’s general ability to
lead his or her normal life.” In McCormick v Carrier, 487 Mich. 180, 195; 795 NW2d 517
(2010), the Michigan Supreme Court stated that three prongs are necessary to establish a
“ ‘serious impairment of body function’: (1) an objectively manifested impairment (2) of an
important body function that (3) affects the person’s general ability to lead his or her normal
life.” The question whether an injured party has suffered a serious impairment presents a
question of law for the court if there is no factual dispute surrounding the nature and extent of the
person’s injuries or any factual dispute is immaterial to determining whether the standard was
met. MCL 500.3135(2)(a); McCormick, 487 Mich. at 190-191.

        In this case, the trial court properly granted defendants’ motion for a directed verdict
because even viewing the evidence in the light most favorable to plaintiff, see Meagher, 222
Mich. App. at 708, plaintiff failed to prove the three prongs necessary to establish serious
impairment of body function. Specifically, plaintiff did not demonstrate that his injuries affected
his general ability to lead a normal life. McCormick, 487 Mich. at 200-202. He did not
adequately compare his preaccident life with his postaccident life. Plaintiff acknowledged that
he received disability benefits before the accident and performed odd jobs for money. However,
he failed to delineate how the accident impacted his work. Plaintiff also did not offer any
testimony regarding any activities that he did before the accident that he could no longer perform
because of the injuries caused by the accident. Accordingly, even considering the evidence in
plaintiff’s favor, see Meagher, 222 Mich. App. at 708, he failed to establish that any impairment
as a result of the accident affected his general ability to lead his normal life. See McCormick,
487 Mich. at 200-202. Therefore, the trial court properly granted defendants’ motion for a
directed verdict.

       Affirmed.



                                                              /s/ Kirsten Frank Kelly
                                                              /s/ Karen M. Fort Hood
                                                              /s/ James Robert Redford




                                                -3-